DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Argument
This action is responsive to the amendment filed on 01/24/2022.  
Claims 1-20 are presented for further consideration.
Applicant’s remarks have been fully considered but they are moot for the new ground of rejection set forth below. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 11-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (Figs. 5A-5I, 6A-6I,11A-11D, 12A-12D, and accompany description; hereinafter AAPA) in view of Roberts et al. (US 2019/0188099; hereinafter Roberts), further in view of Bolkhovitin et al. (US 2018/0341606; hereinafter Bolkhovitin).
Regarding independent claim 1, 8 and 14 (taking claim 1 as exemplary analysis), AAPA teaches a data mirroring system (FIGS. 11A, 11B, 11C, and 11D), comprising: 
a primary computing device (Fig. 11A, computing device 1002) that is configured as part of a Software Defined Storage (SDS) system ([0108], Referring now to FIGS. 11A, 11B, 11C, and 11D, conventional data mirroring operations for the SDS data mirroring system 1000) and that includes a primary chassis that houses a primary memory system (Fig. 11A, chassis 1004; [0102], the computing device 1002 includes a chassis 1004 that houses the components of the computing device 1002), a primary memory system (Fig. 11A, memory system 1008), a primary storage system (Fig. 11A, storage system 1014), and a primary communication system (Fig. 11A, communication system 1010), wherein the primary computing device is configured to: 
write data to the primary memory system ([0108], Referring now to FIGS. 11A, 11B, 11C, and 11D, conventional data mirroring operations for the SDS data mirroring system 1000… data may be stored in the primary computing device 1002 by writing that data to the memory system 1008 (e.g., the main memory subsystem in the memory system 1008)); 
copy the data from the primary memory system to the primary storage system to persistently store the data in the SDS system ([0108],  FIG. 11A illustrates how a write operation 1100 may be performed to write that data from the memory system 1008 to the storage subsystem 1014 b); and 
transmit the data using the primary communication system and via at least one Ethernet cable that is coupled to the primary communication system ([0108], As illustrated in FIG. 11B, in order to backup or “mirror” that data, a write operation 1102 may then be performed to write that data from the memory system 1008 to the communication system 1010 in order to provide that data to the communication system 1024 in the secondary computing device 1016; [0106], The chassis 1018 may also house a communication system 1024 that is coupled to the communication system 1010 in the computing device 1002 (e.g., via an Ethernet cable)); and 
a secondary computing device that is coupled to the primary computing device (Fig. 11A, computing device 1016 is coupled to computing device 1002), that is configured as part of the SDS system ([0108], Referring now to FIGS. 11A, 11B, 11C, and 11D, conventional data mirroring operations for the SDS data mirroring system 1000), and that includes a secondary chassis () that house a secondary memory system (Fig. 11A, memory system 1022), a secondary storage system  (Fig. 11A, storage system 1028) having a secondary buffer subsystem (Fig. 11A, buffer subsystem 1028a) and a secondary storage subsystem (Fig. 11A, storage subsystem 1028b), and a secondary communication system (Fig. 11A, communication system 1024), wherein the secondary computing system is configured to:
receive the data transmitted by the primary computing device at the secondary communication system and via the at least one Ethernet cable that couples the secondary communication system to the primary communication system (
[0106], The chassis 1018 may also house a communication system 1024 that is coupled to the communication system 1010 in the computing device 1002 (e.g., via an Ethernet cable);
[0108], As illustrated in FIG. 11C, a write operation 1104 may then be performed on the data received at the communication system 1024 to write that data to the memory system 1022); 
AAPA does not teach perform a remote direct memory access operation to write the data to the secondary buffer subsystem in the secondary storage system such that the data is not stored in the secondary memory system. 
In an analogous art of RAID rebuilding, Roberts teaches 
perform a remote direct memory access operation to write the data to the secondary buffer subsystem in the secondary storage system such that the data is not stored in the secondary memory system ([0027], The buffer memory 115 is used to buffer RAID encoded data in a direct memory access type of transformation between RAID arrays; [0057], In a DMA transfer, during the transfer out of the drives on the sending RAID array 651 and into the drives of the receiving RAID array 601, the data is just passed through the respective control sections 610 and 660, without the RAID modules 613, 663 or the processing modules 619, 669 and their operating systems being involved).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of conventional data mirroring operations for the SDS data mirroring system as disclosed in AAPA and Roberts before them, to improve conventional data mirroring operations with Roberts’ remote direct memory access operation using buffer memory to buffer RAID data in a direct memory access type of transformation between RAID arrays.
The motivation of doing so would be for the benefits of rapid data transfer between RAID arrays because the data is just passed through without the RAID modules 613, 663 or the processing modules 619, 669 and their operating systems being involved (Roberts, [0057]).
Although Roberts teaches in [0067], the mirrored RAID encoded data is read out of one or more of the drives D′1-D′N′ 671-679 into buffer 665, AAAPA and Roberts do not explicitly teach copy the data from the secondary buffer subsystem in the secondary storage system to the secondary storage subsystem.
In an analogous art of RAID system, Bolkhovitin teaches and copy the data from the secondary buffer subsystem in the secondary storage system to the secondary storage subsystem in the secondary storage system in order to persistently mirror the data, which was stored by the primary computing device in the primary storage system, in the SDS syst (Bolkhovitin, [0115], write the set of write data from the second controller memory buffer to non-volatile memory in the second storage device).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Bolkhovitin, AAAPA and Roberts before them, to improve AAAPA and Roberts’ transfer data to secondary buffer via RDMA with Bolkhovitin’s writing the set of write data from the second controller memory buffer to non-volatile memory in the second storage device for the benefits that the mirrored RAID data is persistently stored.
Regarding independent claim 8, AAPA teaches an Information Handling System (IHS) (Figs. 5A-5I, 6A-6I,11A-11D, 12A-12D), comprising … (Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Regarding independent claim 14, AAPA teaches a method for mirroring data, comprising: … (Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Regarding Claim(s) 2, the combination of AAPA, Roberts and Bolkhovitin further teaches wherein the secondary buffer subsystem in the secondary storage system is a Controller Memory Buffer (CMB) subsystem (Roberts, Fig. 6, Buffer 665 is in control section 660; Bolkhovitin, [0101] & [0113], Second controller memory buffer is an allocated controller memory buffer in the SSD of the second storage device).  
Regarding Claim(s) 9 and 15, …(Claim recites substantially the same limitations as in claim 2, and is therefore rejected for the same reasons set forth in the analysis of claim 2).
Regarding Claim(s) 5, in view of AAPA and Roberts, Bolkhovitin further teaches wherein the secondary computing device is configured to: transmit, to the primary computing device in response to writing the data to the secondary buffer subsystem in the secondary storage system, a first completion communication (Bolkhovitin, [0115], Secondary storage system sends a completion notification to the main controller (main controller is on the primary computing system) a completion notification after completing the data transfer to the controller memory buffer on the second storage device).  
Regarding Claim(s) 11 and 18, …(Claim recites substantially the same limitations as in claim 5, and is therefore rejected for the same reasons set forth in the analysis of claim 5).
Regarding Claim(s) 6, in view of AAPA and Roberts, Bolkhovitin further teaches wherein the primary computing device is configured to: transmit, to the secondary computing device in response to receiving the first completion communication, a second completion communication, wherein the secondary computing device is configured to copy the data from the secondary buffer subsystem in the secondary storage system to the secondary storage subsystem in the secondary storage system in response to receiving the second completion communication (Bolkhovitin, [0115], In response to receiving the completion command from the second storage device, the main controller sends a data write command (second completion command) where the data write command causes the second storage device to write the set of data from the second controller memory buffer to the non-volatile memory of the second storage device).  
Regarding Claim(s) 12 and 19, …(Claim recites substantially the same limitations as in claim 6, and is therefore rejected for the same reasons set forth in the analysis of claim 6).
Regarding Claim(s) 7, in view of AAPA and Roberts, Bolkhovitin further teaches wherein the primary storage system is provided by a primary Non-Volatile Memory express (NVMe) storage system, and the secondary storage system is provided by a secondary NVMe storage system (Bolkhovitin, [0051], Plurality of storage devices contain non-volatile memory and data is communicated between them using an NVMe protocol).  
Regarding Claim(s) 13 and 20, …(Claim recites substantially the same limitations as in claim 7, and is therefore rejected for the same reasons set forth in the analysis of claim 7).
Claims 3-4, 10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (Figs. 5A-5I, 6A-6I,11A-11D, 12A-12D, and accompany description; hereinafter AAPA) in view of Roberts et al. (US 2019/0188099; hereinafter Roberts) and Bolkhovitin et al. (US 2018/0341606; hereinafter Bolkhovitin), further in view of Egi et al. (US 2015/0026380; hereafter Egi).
Regarding Claim(s) 3, AAPA, Roberts and Bolkhovitin do not explicitly teach, in an analogous art of non-volatile storage systems, Egi teaches wherein the secondary computing device is configured to: identify, to the primary computing device, the secondary buffer subsystem in the secondary storage system as a target for the remote direct memory access operation (Egi teaches a second processor of a second storage device sending an destination address list to a first processor comprising addresses of memory locations allocated to receive data from a first processor of a first/ primary device as shown in [0033]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Egi, AAPA, Roberts and Bolkhovitin before them, to improve AAPA, Roberts and Bolkhovitin’s transfer RAID data to secondary buffer via RDMA with Egi’s identifying the secondary buffer as target. The motivation of doing so would be for the benefits of allowing processors to send messages and data using DMA accesses and SGLs improves the efficiency of the system by avoiding scalability limitations in large scale processor pools (Egi, [0020]).
Regarding Claim(s) 10 and 16, …(Claim recites substantially the same limitations as in claim 3, and is therefore rejected for the same reasons set forth in the analysis of claim 3).

Regarding Claim(s) 4, Egi further teaches wherein the primary computing device is configured to: identify, based on the identification of the secondary buffer subsystem as the target for remote direct memory access operations, a Scatter Gather List (SGL) as part of the remote direct memory access operation (Egi, [0033], The destination address list sent from the second processor can correspond to a scatter gather list (SGL) that is utilized to perform a direct memory access to the addresses on the list). 
Regarding Claim(s) 17, …(Claim recites substantially the same limitations as in claim 4, and is therefore rejected for the same reasons set forth in the analysis of claim 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C CHAN whose telephone number is (571)272-9992. The examiner can normally be reached Monday - Friday 10 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIM VO can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2138